 



Exhibit 10.6
LIMITED EXCLUSIVE
SUBLICENSE AGREEMENT
For
DIELECTRIC WALL ACCELERATOR TECHNOLOGY
Between
TOMOTHERAPY INCORPORATED
And
COMPACT PARTICLE ACCELERATION CORPORATION
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [ * ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. BACKGROUND
    1  
2. DEFINITIONS
    2  
3. LICENSE GRANT
    8  
4. SUBLICENSING RIGHTS AND OBLIGATIONS
    9  
5. FEES, ROYALTIES, AND PAYMENTS
    9  
6. DUE DILIGENCE
    12  
7. ROYALTY AND PROGRESS REPORTS
    14  
8. BOOKS AND RECORDS
    16  
9. LIFE OF THE AGREEMENT
    17  
10 TERMINATION
    18  
11. DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION
    18  
12. PATENT PROSECUTION AND MAINTENANCE
    19  
13. PATENT INFRINGEMENT
    21  
14. USE OF NAMES AND TRADEMARKS
    22  
15. LIMITED WARRANTY
    22  
16. INDEMNIFICATION
    23  
17. INSURANCE
    24  
18. WAIVER
    25  
19. ASSIGNABILITY
    26  
20. LATE PAYMENTS
    26  
21. NOTICES
    26  
22. GOVERNING LAWS; VENUE; ATTORNEYS FEES
    27  
23. PATENT MARKING
    27  
24. GOVERNMENT APPROVAL OR REGISTRATION
    28  
25. COMPLIANCE WITH LAWS
    28  
26. FORCE MAJEURE
    29  
27. UNITED STATES PREFERENCE
    29  
28. PROPRIETARY INFORMATION
    29  
29. MISCELLANEOUS
    30  
EXHIBIT A — LICENSED PATENTS
    32  
EXHIBIT B — RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS
    35  
EXHIBIT C — FEES AND ROYALTIES
    40  
EXHIBIT D — SCHEDULE
    43  

i



--------------------------------------------------------------------------------



 



LIMITED EXCLUSIVE SUBLICENSE AGREEMENT
For DIELECTRIC WALL ACCELERATOR
This sublicense agreement (“Agreement”) is effective on April 25, 2008 (the
“Effective Date”) by and between TomoTherapy, Incorporated (“TomoTherapy”) under
its exclusive license with Lawrence Livermore National Security, LLC as amended
(“LLNS”), and Compact Particle Acceleration Corporation (“LICENSEE”).
TomoTherapy and LICENSEE are referred to jointly as “Parties.” This Agreement
and the resulting license are subject to overriding obligations to the Federal
Government pursuant to the provisions of TomoTherapy’s exclusive license
agreement with LLNS and LLNS’s Contract No. DE-AC52-07NA27344 with the DOE for
the operation of the Lawrence Livermore National Laboratory (“LLNL”).

1.   BACKGROUND   1.1   Certain inventions characterized as Dielectric Wall
Accelerator (“DWA”) technology (“Invention”) described in LLNL patent
applications and patents listed in Exhibit A (LICENSED PATENTS) were made at
LLNL, are covered by Patent Rights as defined in Article 2 (DEFINITIONS), and
are subject to an exclusive license between TomoTherapy and LLNS, as amended
(“Underlying License”).   1.2   The U.S. Government has previously been granted
a nontransferable, paid-up, nonexclusive, irrevocable license to use the
Invention by, or on behalf of, the U.S. Government throughout the world.   1.3  
TomoTherapy and LLNL have been parties to a cooperative research and development
agreement referred to hereafter as the “CRADA” Agreement No. TC02109.0 as
amended, for purposes of developing a Particle and Radiotherapy System based on
LLNL’s DWA technology. Concurrent with the execution of this Agreement, the
CRADA shall transfer from TomoTherapy to LICENSEE pursuant to a separate
Transfer Agreement by and among LICENSEE, TomoTherapy and LLNL.   1.4   LICENSEE
is interested in acquiring certain rights to those patents and patent
applications listed in Exhibit A (LICENSED PATENTS) of this Agreement, and any
additional patents, patent applications, and copyrightable works that are either
added as a result of expansion of the fields of use or are developed under the
Statement of Work of

1



--------------------------------------------------------------------------------



 



    the CRADA and by the LLNL DWA team on related projects that would be useful
for the development, manufacture, and use of the technology. TomoTherapy is
willing to grant such rights under the terms set forth herein, with the
understanding that TomoTherapy’s ability to amend the terms and conditions are
subject always to LLNS’ agreement and incorporation of any amendments or
modifications in the Underlying License.   1.5   The Parties intend that
royalties due under this Agreement will be calculated and paid on Sales of the
Licensed Products or Licensed Services by LICENSEE.   1.6   LICENSEE recognizes
the need to practice due diligence in the development of Licensed Patents in
accordance with the Agreement’s terms and conditions to maintain the sublicense
and to acquire rights to additional fields of use. In addition, both Parties
acknowledge that the U.S. Government has certain march-in rights in accordance
with 48 CFR 27.304-1 (g) and 15 USC 3710a(b)(1)(B) and (C).   1.7   As of the
Effective Date, TomoTherapy has no knowledge of any pending or threatened claim
related to the Licensed Patents or the Licensed Method, and it has not granted
to any third party any license, option, or other right that conflicts with, or
could conflict with, if exercised, the license, options, and other rights
granted by it under this Agreement.

THEREFORE, the Parties agree as follows:

2.   DEFINITIONS       As used in this Agreement, the following terms, whether
used in the singular or plural, will have the following meanings:   2.1  
“Affiliate” of LICENSEE means any entity which, directly or indirectly, Controls
LICENSEE, is Controlled by LICENSEE, or is under common Control with LICENSEE.
“Control” means (i) having the actual, present capacity to elect a majority of
the directors of such affiliate, (ii) having the power to direct at least fifty
percent (50%) of the voting rights entitled to elect directors, or (iii) in any
country where the local law will not permit foreign equity participation of a
majority, ownership or control,

2



--------------------------------------------------------------------------------



 



    directly or indirectly, of the maximum percentage of such outstanding stock
or voting rights permitted by local law. LICENSEE does not include “Affiliate.”
  2.2   “Field of Use” is the applications or uses defined in Exhibit B (RIGHTS
GRANTED AND PERFORMANCE OBLIGATIONS).   2.3   “Joint Venture” means any separate
legal entity established pursuant to an agreement between a third party and
LICENSEE and/or sublicensee to constitute a vehicle for a joint effort, in which
the separate entity manufactures, uses, purchases, Sells, or acquires Licensed
Products from LICENSEE. LICENSEE does not include “Joint Venture.”   2.4  
“Licensed Method” means any process or method the use or practice of which, but
for the license granted in this Agreement, would infringe, or contribute to, or
induce the infringement of, any Patent Rights.   2.5   “Licensed Patents” means:

  2.5.1   U.S. patents and U.S. patent applications specified in Exhibit A
(LICENSED PATENTS), and U.S. patents resulting from these applications,
continuations of these applications, divisionals, and continuation-in-part
applications resulting from these applications only to the extent, however, that
Valid Claims in the continuation-in-part applications are entirely supported in
the specification and entitled to the priority date of the parent application;  
  2.5.2   reissues of 2.5.1.     2.5.3   foreign patent applications filed under
Article 12 (PATENT PROSECUTION AND MAINTENANCE) and patents resulting from these
applications, continuations of these applications, divisionals, and
continuation-in-part applications only to the extent, however, that Valid Claims
in the continuation-in-part are entirely supported in the specification and
entitled to the priority date of the patent application; provided LICENSEE has
not breached any obligation to pay foreign fees set forth in this Agreement.

3



--------------------------------------------------------------------------------



 



2.6   “Licensed Product” means all kits, compositions of matter, materials,
articles of manufacture, and products the manufacture, use, Sale, offer for
Sale, or import of which, but for the license granted in this Agreement, would
infringe, or contribute to or induce the infringement of any Patent Rights, or
would require the performance of the Licensed Method.   2.7   “Licensed Service”
means the use of Licensed Products or Licensed Method to provide a service.
Neither Licensed Service nor Licensed Method includes the maintenance or
servicing of a Licensed Product.   2.8   “Net Invoice Price” means the gross
invoice selling price by the ultimate seller (whether LICENSEE or a sublicensee)
for the Sale of a Licensed Product or Licensed Service, less the following
items, but only to the extent that they actually pertain to the Sale of such
Licensed Product or Licensed Service:

  2.8.1   Allowances actually granted to customers for rejections, returns, and
prompt payment and volume discounts (in amounts customary to the trade);    
2.8.2   Freight, transport packing, insurance charges associated with
transportation; and     2.8.3   Taxes (including without limitation, sales and
use taxes), tariffs or import/export duties based on Sales when included in the
gross invoice price, but not value-added taxes or taxes assessed on income
derived from Sales.

2.9   “Net Sale” means the Net Invoice Price, except in the instances described
in Subparagraphs (2.9.1), (2.9.2), (2.9.3) and (2.9.4) of this Paragraph.

  2.9.1   For any Relationship-Influenced Sale of a Licensed Product or Licensed
Service, Net Sales will be based on the Net Invoice Price at which the
Relationship-Influenced Sale Purchaser resells such Licensed Product or Licensed
Service;     2.9.2   In those instances where Licensed Product or Licensed
Service is not Sold, but is otherwise exploited, the Net Sales for such Licensed
Product or Licensed Service will be the Net Invoice Price of products or
services of similar kind and quality, Sold in similar quantities, currently
being offered for Sale by LICENSEE and/or

4



--------------------------------------------------------------------------------



 



      any sublicensee. Where such products or services are not currently Sold or
offered for Sale by LICENSEE and any sublicensees, or others, then the Net Sales
will be LICENSEE’s and/or any sublicensee’s cost of manufacture of Licensed
Product or the cost of conducting the service, determined by LICENSEE’s and/or
any sublicensee’s customary accounting procedures, plus LICENSEE’s average gross
margin less any amounts attributable to the items set forth in Paragraphs 2.8.1
through 2.8.3 above;     2.9.3   In those instances where LICENSEE or a
sublicensee acquires and subsequently Sells Licensed Product or Licensed Service
previously Sold to which an earned royalty accrued hereunder, Net Sales will
mean the Net Invoice Price upon Sale of such Licensed Product or Licensed
Service, as applicable, by LICENSEE or the sublicensee, less the Net Invoice
Price of the immediately preceding Sale to LICENSEE or such sublicensee.    
2.9.4   In those instances where LICENSEE or a sublicensee leases Licensed
Products or otherwise provides Licensed Products or Licensed Services to a third
party for consideration paid over a period of time, Net Sales will mean the Net
Invoice Price of each such discrete payment actually made by the third party to
LICENSEE, less any amounts attributable to the items set forth in Paragraphs
2.8.1 through 2.8.3 above.

2.10   “New Developments” means inventions, or claims to inventions, which
constitute advancements, developments or improvements, whether or not patentable
and whether or not the subject of any patent application, which are: (a) not
sufficiently supported by the specification of a previously-filed patent or
patent application within the Patent Rights to be entitled to the priority date
of the previously-filed patent or patent application; and (b) not otherwise
commercially valuable to LICENSEE’s commercialization of the Licensed Patents
within the Field of Use.   2.11   “Patent Rights” means the Valid Claims of
Licensed Patents to the extent licensed to TomoTherapy by LLNS. This definition
of Patent Rights excludes any rights in and to New Developments.

5



--------------------------------------------------------------------------------



 



2.12   “Related Party” means a corporation, firm or other entity with which, or
individual with whom, LICENSEE and or any sublicensee (or any of their
respective stockholders, subsidiaries or Affiliates) have an agreement,
understanding, or arrangement (for example, but not by way of limitation, an
option to purchase stock or other equity interest, or an arrangement involving a
division of revenue, profits, special discounts, rebates, or allowances) which
is entirely unrelated to the Sale or exploitation of the Licensed Products or
Licensed Services without which such other agreement, understanding, or
arrangement, the amounts, if any, charged by LICENSEE or sublicensee to such
entity or individual for the Licensed Product or Licensed Service would be
higher than the Net Invoice Price actually received.   2.13  
“Relationship-Influenced Sale” means a Sale of a Licensed Product, or any
exploitation of the Licensed Product or Licensed Method, by LICENSEE and/or any
sublicensee to (i) an Affiliate; (ii) a Joint Venture; or (iii) a Related Party.
  2.14   “Relationship-Influenced Sale Purchaser” means the purchaser of
Licensed Product or Licensed Service in a Relationship-Influenced Sale.   2.15  
“Sale” means the act of selling, leasing or otherwise transferring, providing,
or furnishing for use for any consideration. Correspondingly, “Sell” means to
make or cause to be made a Sale, and “Sold” means to have made or caused to be
made a Sale. It shall not be deemed a Sale under this Agreement for LICENSEE to
transfer any Licensed Products to a customer, where the customer utilized the
Licensed Products predominantly for research purposes and LICENSEE receives for
such Licensed Products an amount equal to or less than LICENSEE’s actual cost to
manufacture such Licensed Products.   2.16   “Valid Claim” means a claim of a
patent or patent application in any country that (i) has not expired; (ii) has
not been disclaimed; (iii) has not been cancelled or superseded, or if cancelled
or superseded, has been reinstated; and (iv) has not been revoked, held invalid,
or otherwise declared unenforceable or not allowable by a tribunal or patent
authority of competent jurisdiction over such claim in such country from which
no further appeal has or may be taken.

6



--------------------------------------------------------------------------------



 



2.17   “Medical Field of Use” means medical applications of all types, including
without limitation both human and animal diagnostics and therapeutic
applications and all research uses designed to lead to such applications.   
2.18   “Particle and Radiotherapy Field of Use” means the medical use of x-rays,
protons, and light and heavy ion charged particles in therapeutic applications.
  2.19   “Commercial DWA Field of Use” means all commercial applications, both
medical and industrial, but excludes National Security DWA Field of Use.
Commercial DWA includes but is not limited to the Medical Field of Use, the
Particle and Radiotherapy Field of Use, isotope generation, radiology,
radiography, and other applications where particle accelerators are commercially
used other than in the National Security DWA Field of Use.   2.20   “National
Security DWA Field of Use” means the use of DWA for applications in fulfillment
of the national security mission of the United States. Such applications
include, but are not limited to, flash x-ray radiography, compact neutron
sources and other applications where compact accelerators are strategically used
for the fulfillment of the national security mission.   2.21   “Category 1
Patents” means patents resulting from patent applications and records of
invention in the Field of Use that were generated by the LLNL DWA team and in
existence prior to the effective date of the Underlying License.   2.22  
“Category 2 Patents” means patents resulting from patent applications and
records of invention in the Field of Use that were generated by the LLNL DWA
team during the course of the CRADA, but funded by parties other than
TomoTherapy or LICENSEE. LICENSEE understands that since Category 2 Patents are
generated by funds from parties other than TomoTherapy or LICENSEE, access to
Category 2 Patents entails the possibility of additional license fees due at the
time that Category 2 Patents may be added to this Agreement by amendment, such
additional license fees being subject to the limitations described in this
Agreement.

7



--------------------------------------------------------------------------------



 



2.23   “Category 3 Patents” means patents resulting from patent applications and
records of invention generated by the LLNL DWA team since the effective date of
the Underlying License and during the course of the CRADA in the Field of Use
funded by TomoTherapy or LICENSEE.   2.24   “First Commercial Acceptance” means
the first sign-off of an acceptance of a Licensed Product by a customer of
LICENSEE or a sublicensee that is not an Affiliate.   3.   LICENSE GRANT   3.1  
The license rights granted to LICENSEE by TomoTherapy are set forth in Exhibit B
(RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS).   3.2   The license granted
hereunder will be subject to the overriding obligations to the U.S. Government
including those set forth in 35 U.S.C. §200-212 and applicable governmental
implementing regulations and the obligation to report on utilization of the
Invention set forth in 37 CFR §401.14(h).   3.3   Should TomoTherapy choose to
exercise its option to purchase certain shares held by shareholders of LICENSEE
pursuant to the terms of the Shareholder Agreement entered into by and among
LICENSEE, TomoTherapy and other holders of all Series A Common Stock, and the
holder of Series B Common Stock (hereinafter referred to as the “Shareholder
Agreement”), the license rights granted to LICENSEE for the Medical Field of Use
and/or the Particle and Radiotherapy Field of Use shall automatically revert to
TomoTherapy at the exercise of the Call Right as that term is defined in the
Shareholder Agreement (“Reversion Date”). TomoTherapy shall then assume all
rights and responsibilities related to the Medical Field of Use and/or the
Particle and Radiotherapy Field of Use incurred or required to be paid after the
Reversion Date, including but not limited to: (i) responsibility for all of
LICENSEE’s costs as set forth in Paragraph 12 of this Agreement for Licensed
Patents; (ii) all milestone and royalty payments as set forth in Paragraph 6 of
this Agreement; and (iii) any sublicensing rights and obligations as set forth
in Paragraph 4 of this Agreement. To the extent Licensed Patents are or may be
useful for fields of use other than the Medical Field of Use and/or

8



--------------------------------------------------------------------------------



 



    the Particle and Radiotherapy Field of Use, TomoTherapy shall share patent
prosecution costs incurred after the Reversion Date equally with LICENSEE.   4.
  SUBLICENSING RIGHTS AND OBLIGATIONS   4.1   The sublicensing rights granted to
LICENSEE by TomoTherapy are set forth in Exhibit B (RIGHTS GRANTED AND
PERFORMANCE OBLIGATIONS), Paragraph B.2 (Sublicensing Rights).   4.2   LICENSEE
must include in any sublicense all the rights and obligations set forth in
Paragraphs 1.6 and 3.2 of this Agreement.   4.3   LICENSEE must require
sublicensees to provide it with copies of all progress reports and royalty
reports in accordance with the provisions of this Agreement, and LICENSEE will
collect and deliver to TomoTherapy all such reports due from sublicensees.   4.4
  LICENSEE must include in all sublicenses the notice that upon termination of
this Agreement or the Underlying License for any reason, either TomoTherapy or
LLNS, at its sole discretion, will determine whether any or all sublicenses will
be canceled or assigned to TomoTherapy or LLNS.   4.5   LICENSEE will notify
TomoTherapy of each sublicense granted hereunder and provide TomoTherapy with a
complete copy of each executed sublicense within thirty (30) days of issuance of
the sublicense.   4.6   Consideration owed to TomoTherapy will be paid to
TomoTherapy on or before the due date of the royalty report applicable to the
quarter in which consideration was finally due and owing to LICENSEE under the
sublicense. LICENSEE will collect from the sublicensees and will pay to
TomoTherapy all fees, royalties, and the cash equivalent of any consideration
due TomoTherapy.   5.   FEES, ROYALTIES, AND PAYMENTS

9



--------------------------------------------------------------------------------



 



5.1   Fees and royalties due on Net Sales of Licensed Products or Licensed
Services will be as specified in this Article 5, Exhibit C (FEES AND ROYALTIES),
and Article 7 (ROYALTY AND PROGRESS REPORTS) of this Agreement.   5.2   As
partial consideration for the rights granted to LICENSEE, LICENSEE will pay to
TomoTherapy milestone payments as set forth in Exhibit C.   5.3   As partial
consideration for all the rights granted to LICENSEE, LICENSEE will pay
TomoTherapy minimum annual royalties as set forth in Exhibit C.   5.4   As
partial consideration for all the rights granted to LICENSEE, LICENSEE will pay
to TomoTherapy earned royalties at the rate set forth in Exhibit C.   5.5  
Earned royalties shall accrue when LICENSEE receives payment for Licensed
Products or Licensed Services, or if no such payment is to be received, when
such Licensed Products or Licensed Services are delivered in a manner
constituting a Net Sale as defined in Article 2 (DEFINITIONS), Paragraph 2.9,
and no further deliverables are due to the customer by LICENSEE or sublicensee.
  5.6   Payment for earned royalties will include all royalties accrued up to
the last day of the most recently completed calendar quarter, and such payment
shall be made on the dates specified below:       February 28 for the calendar
quarter ending December 31;       May 31 for the calendar quarter ending
March 31;       August 31 for the calendar quarter ending June 30; and      
November 30 for the calendar quarter ending September 30.   5.7   All
consideration due TomoTherapy shall be payable in United States dollars. When
Licensed Products or Licensed Services are sold for monies other than United
States dollars, earned royalties will first be determined in the foreign
currency of the country in which such Licensed Products or Licensed Services
were Sold and then converted into equivalent United States dollars. The exchange
rate will be the one actually used by LICENSEE to record such sale on its
financial statements.

10



--------------------------------------------------------------------------------



 



5.8   Earned royalties on Sales of Licensed Products or Licensed Services
occurring in any country outside the United States shall not be reduced by any
taxes, fees, or other charges imposed by the government of such country except
those taxes, fees, and charges allowed under the provisions of Paragraph 2.9
(Net Invoice Price). LICENSEE also will be responsible for all bank transfer
charges.   5.9   Notwithstanding the provisions of Article 26 (FORCE MAJEURE),
if at any time legal restrictions prevent prompt remittance of any earned
royalties or other consideration owed to TomoTherapy by LICENSEE with respect to
any country where a sublicense is issued or a Licensed Product or Licensed
Service is Sold, then LICENSEE will convert the amount owed to TomoTherapy into
United States dollars and will pay TomoTherapy directly from another source of
funds in order to remit the entire amount owed to TomoTherapy. Notwithstanding
the previous sentence, if LICENSEE is prohibited itself by such legal
restrictions from collecting the Net Invoice Price for the sale of any Licensed
Product or Licensed Service or any royalty or fee from a sublicense, LICENSEE
shall not be obligated to convert such amount owed, but rather will send written
notice to TomoTherapy of such legal restrictions and of the amount owed. Upon
removal of such legal restrictions, LICENSEE will convert said amount owed to
TomoTherapy into United States dollars and will remit the entire amount owed to
TomoTherapy.   5.10   No earned royalties will be collected or paid hereunder to
TomoTherapy on Licensed Products or Licensed Services Sold to the account of the
U.S. Government. LICENSEE and its sublicensee will reduce the amount charged for
Licensed Products or Licensed Services Sold to the U.S. Government by an amount
equal to the royalty for such Licensed Products or Licensed Services otherwise
due TomoTherapy. LICENSEE will provide TomoTherapy with U.S. Government contract
numbers and a written statement by LICENSEE’s contracting officer that Sale of
Licensed Products to the U.S. Government were reduced by the amount of royalty
due TomoTherapy.   5.11   If TomoTherapy must pursue legal means to obtain
payments owed by LICENSEE, LICENSEE will pay TomoTherapy for all reasonable
legal costs and any other related costs expended by TomoTherapy to collect
payments owed by LICENSEE.

11



--------------------------------------------------------------------------------



 



5.12   In the event that any patent or any claim thereof included within the
Patent Rights is held invalid in a final decision by a court of competent
jurisdiction and last resort and from which no appeal has or can be taken, all
obligation to pay royalties based on such patent or claim or any claim
patentably indistinct there from will cease as of the date of such final
decision. LICENSEE will not, however, be relieved from paying any royalties that
accrued before such final decision and LICENSEE will be obligated to pay the
full amount of royalties due hereunder to the extent that TomoTherapy licenses
one or more Valid Claims within the Patent Rights to LICENSEE with respect to
Licensed Products or Licensed Services.   6.   DUE DILIGENCE   6.1   LICENSEE,
upon execution of this Agreement, will use all commercially reasonable efforts
to diligently proceed with the development, manufacture, and Sale of Licensed
Products and Licensed Services and use of Licensed Methods, and will use all
commercially reasonable efforts to earnestly and diligently market the same
after execution of this Agreement and in quantities sufficient to meet the
market demands therefore.   6.2   LICENSEE will meet the specific performance
obligations and milestones specified in Exhibit B (RIGHTS GRANTED AND
PERFORMANCE OBLIGATIONS), in accordance with the terms and conditions therein
(including, without limitation, the cure periods and potential modifications to
such time periods therein). If LICENSEE is unable to meet such milestones in
accordance with Exhibit B, the Parties will use all reasonable efforts to
negotiate a new schedule and the conditions for continuation of a limited
exclusive sublicense, subject always to TomoTherapy’s ability to negotiate a new
schedule and conditions with LLNS under the Underlying License.

  6.2.1   If the missed milestone occurs before [ * ] the Parties will agree on
a new schedule.     6.2.2   If the missed milestone occurs on or after [ * ] and
before [ * ] and the Parties are unable to reach agreement on a new schedule,

12



--------------------------------------------------------------------------------



 



      TomoTherapy will have the right to convert the limited exclusive license
for Licensed Patents to a nonexclusive license.     6.2.3   If the missed
milestone occurs on or after [ * ] TomoTherapy will have the right and option
to: (a) convert the limited exclusive license for Licensed Patents to a
nonexclusive license; or (b) terminate this Agreement per Article 10
(TERMINATION), Paragraph 10.1 (Termination by TomoTherapy), subject to the
provisions described in Article 11 (DISPOSITION OF LICENSED PRODUCTS ON HAND
UPON TERMINATION).

6.3   LICENSEE will comply with all applicable governmental laws and obtain all
necessary governmental approvals in each country where Licensed Products or
Licensed Services are manufactured, used, Sold, imported, or offered for Sale.  
6.4   TomoTherapy will notify LICENSEE if TomoTherapy is approached by a third
party seeking a license to make, use, or sell the Invention or the Licensed
Products in LICENSEE’s Field of Use because commercial demand is not then being
met. LICENSEE will negotiate in good faith with that third party to grant a
sublicense for any Licensed Patents in the market for which LICENSEE and
existing sublicensees are not meeting commercial demand. The determination to
grant a sublicense may be based on LICENSEE‘s business interests, and may be
granted or denied in LICENSEE’s reasonable business judgment, provided, however,
that LICENSEE provides TomoTherapy with a justification (which shall be treated
as Proprietary Information) for denying any such sublicense.   6.5   During the
term of this Agreement, LICENSEE will conduct normal, continuous business
operations. If LICENSEE seeks protection under any United States bankruptcy
proceedings during the term of this Agreement, LICENSEE will notify TomoTherapy
in writing no later than seventy-two (72) hours after the bankruptcy filing.
Upon filing bankruptcy, the license terminates at TomoTherapy’s option as stated
in Article 9 (LIFE OF THE AGREEMENT), Paragraph 9.2.

6.6   To exercise either the right to terminate this Agreement or to reduce the
exclusive licenses granted to LICENSEE to nonexclusive licenses for lack of
diligence required in

13



--------------------------------------------------------------------------------



 



    this Article 6, TomoTherapy will give LICENSEE written notice, setting forth
specific details as to the nature of the alleged deficiency. LICENSEE thereafter
has sixty (60) days to cure the deficiency. If TomoTherapy has not received
written tangible evidence satisfactory to TomoTherapy that the deficiency has
been cured by the end of the sixty- (60) day period, then TomoTherapy may, at
its option, terminate this Agreement immediately without the obligation to
provide sixty (60) days’ notice as set forth in Paragraph 10.1 or reduce the
exclusive licenses granted to LICENSEE to nonexclusive licenses by giving
written notice to LICENSEE.   7.   ROYALTY AND PROGRESS REPORTS   7.1   LICENSEE
will submit to TomoTherapy an annual progress report as described in
Paragraph 7.2 below covering activities by LICENSEE and its sublicensees related
to the development and testing of all Licensed Products and Licensed Services.
Such progress report will be signed by LICENSEE’s General Manager or his/her
designee attesting to the accuracy of the information in the report. If LICENSEE
fails to submit a timely progress report to TomoTherapy, TomoTherapy will be
entitled to terminate this Agreement in accordance with the material breach
provision set forth in Paragraph 10.1. If either party terminates this Agreement
before any Licensed Products or Licensed Services are Sold or before this
Agreement’s expiration, a final progress report covering the period prior to
termination must be submitted within thirty (30) days of termination.   7.2  
The progress reports submitted under Paragraph 7.1 above will include, but not
be limited to, a reasonably detailed summary of the following topics:

  •   Summary of work completed toward commercialization of Licensed Patents;  
  •   Schedule of anticipated events or milestones, including status of those
events or milestones. Should LICENSEE wish to change the schedule of events or
milestones specified in Exhibit B (RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS),
LICENSEE must request advance written approval from TomoTherapy;     •   A
financial statement showing the investments made in the commercialization effort
to date;

14



--------------------------------------------------------------------------------



 



  •   Anticipated and actual market introduction dates of each Licensed Product
or Licensed Service;     •   Summary of marketing and sales activities,
including copies of marketing and sales literature; and     •   activities of
the sublicensees, if any.

7.3   LICENSEE also will report to TomoTherapy in its immediately subsequent
progress report the date of first Sale or other exploitation of a Licensed
Product or Licensed Service in each country.   7.4   Beginning with the quarter
following First Commercial Acceptance, LICENSEE will provide quarterly royalty
reports and payments to TomoTherapy on or before each February 28, May 31,
August 31, and November 30 of each year. If there were no Sale of Licensed
Products or Licensed Services, the report will state that. Royalty reports will
be signed by LICENSEE’s General Manager or chief financial officer, or their
designee, attesting to the accuracy of the report. Each such royalty report will
cover the most recently completed calendar quarter (October through December
covered in the February 28th report, January through March in the May 31st
report, April through June in the August 31st report, and July through September
in the November 30th report) and will show:

  7.4.1   the gross invoice prices and Net Sales of Licensed Products or
Licensed Services Sold or otherwise exploited by LICENSEE and its sublicensees
during the most recently completed calendar quarter;

  7.4.2   the number of Licensed Products or Licensed Services Sold or otherwise
exploited by LICENSEE and its sublicensees during the most recently completed
calendar quarter;     7.4.3   the place of manufacture of Licensed Products or
practice of Licensed Services;     7.4.4   the royalties, in U.S. dollars,
payable hereunder with respect to Net Sales;

15



--------------------------------------------------------------------------------



 



  7.4.5   the method used to calculate the royalty, specifying all deductions
taken and the dollar amount of each such deduction; and     7.4.6   the exchange
rates used, if any.

7.5   LICENSEE will provide TomoTherapy with an annual statement of royalty
accounts within sixty (60) days after the financial closing of LICENSEE’s fiscal
year. TomoTherapy will protect such statements, and any of the other reports
provided to TomoTherapy pursuant to Article 7, as Proprietary Information and
not disseminate them unless required by law or permitted by this Agreement. If a
disclosure is required by law, TomoTherapy will give LICENSEE the opportunity to
seek a protective order preventing or limiting such disclosure.   8.   BOOKS AND
RECORDS   8.1   LICENSEE will keep books and records accurately showing all
payments due TomoTherapy and all Licensed Products and Licensed Services
manufactured (including place of manufacture), used, offered for Sale, imported,
and/or Sold under the terms of this Agreement. Such books and records will be
preserved for at least five (5) years after the date of the payment to which
they pertain and will be open to inspection by representatives or agents of
TomoTherapy at reasonable times and upon reasonable prior notice to determine
their accuracy and assess LICENSEE’s compliance with the terms of this
Agreement.   8.2   The fees and expenses of representatives of TomoTherapy
performing such an examination will be borne by TomoTherapy. If, however, an
underpayment error in royalties of more than five percent (5%) of the total
royalties due for any year is discovered, LICENSEE will bear the reasonable
costs associated with the examination and will remit such underpayment to
TomoTherapy within thirty (30) days of the examination result.

8.3   LICENSEE will provide TomoTherapy with an annual audited financial
statement of LICENSEE, including at a minimum a balance sheet and operating
statement or LICENSEE’s annual report, and TomoTherapy will treat such reports
as Proprietary

16



--------------------------------------------------------------------------------



 



    Information to the extent the same is not part of a public filing. Such
statement will be due to TomoTherapy within one hundred twenty (120) days
following the close of LICENSEE’s fiscal year to which such statement relates.  
9.   LIFE OF THE AGREEMENT   9.1   Unless otherwise terminated by operation of
law, Paragraph 9.2, or by acts of the Parties in accordance with the terms of
this Agreement, this Agreement will remain in effect from the Effective Date
until the expiration or abandonment of last of the Patent Rights licensed
hereunder, at which point this Agreement will expire.   9.2   This Agreement
will terminate at TomoTherapy’s option upon the filing of a petition for relief
under the United States Bankruptcy Code by LICENSEE. If the bankruptcy petition
is filed against LICENSEE by a third party, LICENSEE has sixty (60) days from
the date of the petition to have such third-party bankruptcy filing dismissed.
If at the end of the sixty (60) day period, LICENSEE fails to have the third
party filing dismissed, this Agreement will terminate.   9.3   Any termination
of this Agreement will not affect the rights and obligations set forth in the
following Articles: Article 2 (DEFINITIONS), Article 5 (FEES, ROYALTIES, AND
PAYMENTS), Article 8 (BOOKS AND RECORDS), Article 9 (LIFE OF THE AGREEMENT),
Article 11 (DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION),
Article 14 (USE OF NAMES AND TRADEMARKS), Article 15 (LIMITED WARRANTY),
Article 16 (INDEMNIFICATION), Article 17 (INSURANCE), Article 21 (NOTICES),
Article 22 (GOVERNING LAWS; VENUE; ATTORNEYS’ FEES), and Article 28 (PROPRIETARY
INFORMATION), subject to any time limitations set forth in those Articles.
Notwithstanding anything herein to the contrary, LICENSEE shall have no
obligation to pay any amount under this Agreement unless such amount was due and
owing prior to the termination or expiration of this Agreement.

9.4   The termination or expiration of this Agreement will not relieve LICENSEE
of its obligation to pay any fees, royalties, and reimbursements for foreign
filing costs, or other

17



--------------------------------------------------------------------------------



 



    payments owed to TomoTherapy at the time of such termination or expiration
and will not impair any accrued right of TomoTherapy.   10.   TERMINATION   10.1
  Termination by TomoTherapy: If LICENSEE fails to perform any material term or
covenant of this Agreement, except for failure to meet a performance obligation
which is specifically addressed in Paragraph 6.2, TomoTherapy may give written
notice to LICENSEE that if LICENSEE has not cured such failure within sixty
(60) days after the effective date of receipt of the notice, this Agreement will
terminate at the end of such sixty- (60) day period or at the end of such longer
period as may be set forth in TomoTherapy’s notice.   10.2   Termination by
LICENSEE: LICENSEE will have the right at any time to terminate this Agreement
by providing a Notice of Termination to TomoTherapy and paying any outstanding
fees owed TomoTherapy. Termination of this Agreement will be effective sixty
(60) days after the date such notice takes effect.   10.3   This Agreement will
terminate, effective ten (10) days after the effective date of notice by
TomoTherapy, if LICENSEE is dissolved or liquidated.   11.   DISPOSITION OF
LICENSED PRODUCTS ON HAND UPON TERMINATION   11.1   Upon termination of this
Agreement pursuant to Article 10 (TERMINATION), LICENSEE may Sell all previously
made or partially made Licensed Products (and such partially made Licensed
Products may be completed prior to Sale), but will not make or Sell additional
Licensed Products, provided, however, that the Sale of such Licensed Products
will be subject to the terms of this Agreement including, but not limited to,
the payment of earned royalties at the rates and at the times provided herein
and the rendering of reports in connection therewith LICENSEE will also be
permitted to provide Licensed Services for so long as is reasonably necessary to
complete those contractual obligations of LICENSEE accruing prior to termination
or expiration of this Agreement, provided that LICENSEE’s providing of such
Licensed Services will be subject to the terms of this Agreement, including, but
not limited to, the payment of

18



--------------------------------------------------------------------------------



 



    earned royalties at the rates and at the times provided herein and the
rendering of reports in connection herewith.   11.2   Within thirty (30) days
after termination of this Agreement by either Party pursuant to Article 10
(TERMINATION), LICENSEE will provide TomoTherapy with a written inventory of all
Licensed Products in process of manufacture or in stock on the date of
termination. LICENSEE may complete Licensed Products in the process of
manufacture at the time of termination, and may dispose of Licensed Products
provided that LICENSEE pays royalties to TomoTherapy on such dispositions.  
11.3   Upon termination of this Agreement pursuant to Article 10 (TERMINATION),
LICENSEE may not practice Licensed Methods after the date of termination of this
Agreement except as necessary to complete the manufacture of Licensed Products
as permitted under Paragraph 11.2 and to provide Licensed Services as described
in Paragraph 11.1.   12.   PATENT PROSECUTION AND MAINTENANCE   12.1   Either
LLNS or TomoTherapy will prosecute patent applications and maintain patents
licensed under this Agreement. LICENSEE and TomoTherapy will review and amend
Exhibit A (LICENSED PATENTS) in this License from time to time so that the
amended list of Licensed Patents will be those that both Parties believe are
necessary for commercialization of Licensed Products, subject always to
agreement by LLNS and inclusion of such patents as licensed patents in the
Underlying License. The cost to file and prosecute U.S. Licensed Patents will be
as follows:

  12.1.1   Category 1 Patents: LICENSEE will reimburse TomoTherapy $[ * ] for
each Category 1 Patent required for commercialization in the Particle and
Radiotherapy Field of Use as set forth in this Agreement as of the Effective
Date. Payment for those Category 1 Patents will be made following the successful
completion and testing of the sub-scale prototype. To the extent LICENSEE is
granted either or both of the Commercial DWA or National Security Fields of Use
and additional Category 1 Patents are added as a result, LICENSEE shall be

19



--------------------------------------------------------------------------------



 



      responsible for paying for any such patents in accordance with the terms
of the Underlying License as amended.     12.1.2   Category 2 Patents: LICENSEE
may be required to pay an additional fee for Category 2 Patents added to this
License.     12.1.3   Category 3 Patents LICENSEE is responsible for prosecution
costs of U.S. patents.

12.2   As the party solely responsible for the commercialization of the
Invention, LICENSEE will pay all of the expenses associated with patent
interferences, patent appeals to the USPTO Board of Appeals, patent appeals to a
Federal Court, patent re-examinations, and patent re-issues, as long as the
Licensed Patent remains on Exhibit A (LICENSED PATENTS) and LICENSEE maintains
its exclusive license.   12.3   LICENSEE may request foreign rights in Licensed
Patents, if such rights are available. LICENSEE must request such rights in
writing, and specify the countries in which it wants rights, within six
(6) months after the filing date of the U.S. applications. Failure to request
such rights will be considered an election not to seek foreign rights.
TomoTherapy or LLNS may file patent applications at its own expense in any
country in which LICENSEE has not elected to secure foreign rights, and LICENSEE
has no rights to any such foreign applications and resultant patents, unless
such foreign rights are still available and LICENSEE pays for such rights.  
12.4   All costs of preparing, filing, prosecuting, and maintaining foreign
patent applications and patents covering the Inventions listed in Exhibit A
(LICENSED PATENTS) will be borne by LICENSEE, subject to the terms of this
Agreement. All such patents will be held in the name of LLNS. The costs of any
interferences and oppositions for foreign patents will be considered prosecution
expenses and also will be borne by LICENSEE. An advance fee (Fee) will be
invoiced to LICENSEE by TomoTherapy for any future foreign filing of Licensed
Patents listed in Exhibit A (LICENSED PATENTS). TomoTherapy is authorized to pay
the incurred fees from the Fee. As evidence of expenses incurred, TomoTherapy
will supply invoices for foreign filing requested by LICENSEE to LICENSEE.
TomoTherapy shall credit to LICENSEE any remaining

20



--------------------------------------------------------------------------------



 



    balance of the Fee not used for foreign filing expenses incurred. The Fee is
not an advance against any other fees or royalties due TomoTherapy under this
Agreement   12.5   The preparation, filing, and prosecution of foreign patent
applications, as well as the maintenance of the resulting patents, shall be at
the expense of LICENSEE. TomoTherapy shall invoice LICENSEE for payment of costs
for foreign patent application preparation, filing, prosecution, and
maintenance. If such payment is not received within ninety (90) days, such
foreign license rights shall be excluded from this license agreement, unless
such foreign license rights are still available and LICENSEE pays for such
rights. TomoTherapy shall not be liable in any manner for the loss of such
foreign license rights arising due to LICENSEE’s failure to pay such fees on a
timely manner. Any overpayments by LICENSEE for foreign patent filing and
maintenance costs shall be credited towards LICENSEE’s future foreign patent
cost obligations.   12.6   Notwithstanding any previous payment of fees or
election to pursue such rights, LICENSEE may, at its sole discretion, terminate
its license to any foreign patent application(s) or patent(s), and its
obligation to pay any further costs for those corresponding foreign rights, upon
thirty (30) days written notice to TomoTherapy. TomoTherapy, LLNS or the U.S.
Government may, at their sole discretion and expense, continue prosecution
and/or maintenance of any patents or applications for which LICENSEE has
relinquished rights.   13.   PATENT INFRINGEMENT   13.1   In the event that
LICENSEE learns of infringement that it believes may have potential commercial
significance to any Licensed Patent, LICENSEE will provide TomoTherapy (i) with
written notice of such infringement and (ii) with any evidence of such
infringement available to it (the “Infringement Notice”). TomoTherapy will use
reasonable efforts to abate an any infringing activity of commercial
significance to LICENSEE. Notwithstanding the foregoing, as between TomoTherapy
and LICENSEE, TomoTherapy retains the sole and exclusive right to institute any
suit of infringement against an infringer. TomoTherapy shall have the right to
terminate this Agreement immediately without the obligation to provide 60 days’
notice as set forth in

21



--------------------------------------------------------------------------------



 



    Paragraph 10.1 if LICENSEE notifies a third party in writing of
infringement, puts such third party on notice in writing of the existence of any
Patent Rights with respect to such infringement or otherwise takes any action to
enforce the Licensed Patents.   13.2   If TomoTherapy does institute suit for
patent infringement, LICENSEE shall cooperate with TomoTherapy. TomoTherapy
shall reimburse LICENSEE for any reasonable out-of-pocket costs incurred by
LICENSEE in providing such cooperation.   13.3   Any recovery or settlement
received in connection with any suit will belong to TomoTherapy.   14.   USE OF
NAMES AND TRADEMARKS       Nothing contained in this Agreement will be construed
as conferring any right to either Party to use in advertising, publicity, or
other promotional activities any name, trade name, trademark, or other
designation of the other Party or LLNL or LLNS (including a contraction,
abbreviation or simulation of any of the foregoing). Unless consented to in
writing by LLNL or LLNS, the use by LICENSEE of the name “Lawrence Livermore
National Laboratory” by LICENSEE in advertising, publicity, or other promotional
activities is expressly prohibited. Unless consented to in writing by
TomoTherapy, the use by LICENSEE of the name “TomoTherapy” by LICENSEE in
advertising, publicity, or other promotional activities is expressly prohibited.
  15.   LIMITED WARRANTY   15.1   TomoTherapy warrants to LICENSEE that it has
the lawful right to grant this sublicense.   15.2   Except as expressly set
forth in this Agreement, the licenses and the associated Invention, Patent
Rights, Licensed Products, Licensed Services, and Licensed Methods are provided
by TomoTherapy WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED.
TOMOTHERAPY MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY THAT THE
INVENTION, PATENT

22



--------------------------------------------------------------------------------



 



    RIGHTS, LICENSED PRODUCTS, OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK OR OTHER RIGHTS.   15.3   Nothing in this Agreement is or
will be construed as:

  15.3.1   a warranty or representation by TomoTherapy as to the validity,
enforceability, or scope of any Patent Rights; or     15.3.2   a warranty or
representation that anything made, used, sold, or otherwise disposed of under
any license granted in this Agreement is or will be free from infringement of
patents, copyrights, or other rights of third parties; or     15.3.3   an
obligation to bring or prosecute actions or suits against third parties for
patent infringement except as provided in Article 13 (PATENT INFRINGEMENT); or  
  15.3.4   conferring by implication, estoppel, or otherwise any license or
rights under any patents or other rights of TomoTherapy other than Patent
Rights, regardless of whether such patents are dominant or subordinate to Patent
Rights; or     15.3.5   an obligation to furnish any New Developments, know-how,
technology, or technological information not provided in Patent Rights.

15.4   LIMITATION OF LIABILITY – TOMOTHERAPY, LLNL, LLNS OR DOE WILL NOT BE
LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING SUBSTITUTE GOODS OR SERVICES,
LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY INFRINGEMENT, OR FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR OTHER SPECIAL DAMAGES
SUFFERED BY LICENSEE, SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING OUT OF
OR RELATED TO THIS AGREEMENT, FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING
TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF
TOMOTHERAPY, LLNL, LLNS OR DOE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.   16.   INDEMNIFICATION

23



--------------------------------------------------------------------------------



 



LICENSEE will, and will require its sublicensees to (to the extent permitted by
Federal or applicable State law without the consent of a legislative body, an
elected official, or governmental unit), indemnify, hold harmless, and defend
TomoTherapy, LLNS, LLNL, DOE, their officers, employees, and agents; the
sponsors of the research that led to the Invention; and the inventors of any
invention claimed in the patent under Patent Rights (including the Licensed
Products, Licensed Services, and Licensed Methods contemplated thereunder) and
their employers against any and all amounts paid pursuant to any claims, suits,
losses, damage, costs, fees, and expenses alleging that any Licensed Product or
Licensed Service infringes the intellectual property of another party or has
injured any other party. TomoTherapy will, and will require all other parties to
be indemnified pursuant to this paragraph, immediately surrender to LICENSEE the
prosecution or defense of any such claim or suit, and LICENSEE will pay any and
all costs, including reasonable attorneys’ fees, incurred by TomoTherapy in
enforcing this indemnification. This indemnification will include, but will not
be limited to, any product liability.

17.   INSURANCE   17.1   LICENSEE will insure its activities relating to this
Agreement at its own cost with an insurance company reasonably acceptable to
TomoTherapy. LICENSEE will obtain, keep in force, and maintain insurance as
follows with an insurance company reasonably acceptable to TomoTherapy or an
equivalent program of self-insurance: Comprehensive or Commercial Form General
Liability Insurance, including contractual liability and product liability, with
coverage as follows:

  17.1.1   Each occurrence coverage of not less than Five Million Dollars
($5,000,000); and     17.1.2   Product Liability Insurance: Completed operations
aggregate coverage of not less than Ten Million Dollars ($10,000,000); and    
17.1.3   Personal and Advertising Injury: Coverage of not less than Five Million
Dollars ($5,000,000); and

24



--------------------------------------------------------------------------------



 



  17.1.4   General Aggregate (Commercial Form only): Coverage of not less than
Ten Million Dollars ($10,000,000).

17.2   These coverages do not limit the liability of LICENSEE to TomoTherapy in
any way. LICENSEE will provide TomoTherapy, upon request, with certificates of
insurance or self-insurance, including renewals that show compliance with these
requirements. LICENSEE’s failure to maintain such required insurance will be
considered a material breach of this Agreement.   17.3   If the required
insurance is written on a claims-made form, coverage must provide a retroactive
date of placement before or coinciding with the Effective Date of this
Agreement.   17.4   LICENSEE will maintain the general liability insurance
specified in this Article 17 during the period that the Licensed Patents of
TomoTherapy are being used and/or Licensed Products are being sold or otherwise
commercially distributed by LICENSEE, and for a period of not less than three
(3) years thereafter.   17.5   LICENSEE’s insurance coverage must:

  17.5.1   Provide for at least thirty (30) days advance written notice to
TomoTherapy of cancellation or any modification; and     17.5.2   Indicate that
DOE, LLNS, LLNL, TomoTherapy, and their respective officers, employees,
students, and agents, are endorsed on the policy as additional insureds; and    
17.5.3   Include a provision that the coverage is primary and does not
participate with or is in excess of any valid and collectible insurance,
program, or self-insurance carried or maintained by TomoTherapy.

18.   WAIVER   18.1   No provision of this Agreement is deemed waived and no
breach excused unless such waiver or consent is made in writing and signed by
the waiving or consenting Party.

25



--------------------------------------------------------------------------------



 



18.2   Failure on the part of either Party to exercise or enforce any right of
such Party under this Agreement will not be a waiver by such Party of any right,
or operate to bar the enforcement or exercise of the right at any time
thereafter.   19.   ASSIGNABILITY   19.1   This Agreement is binding on and
inures to the benefit of TomoTherapy, its successors and assigns, but is
personal to LICENSEE. Except as provided in Paragraph 19.2, any assignment of
this Agreement for any reason including but not limited to merger or sale of
majority assets is at the sole discretion of TomoTherapy and requires prior
written consent of TomoTherapy, which will not be unreasonably withheld. Except
as provided in Paragraph 19.2, should TomoTherapy approve such assignment,
LICENSEE will pay TomoTherapy an Assignment Fee as set forth in Exhibit C (FEES
AND ROYALTIES) of this Agreement   19.2   Notwithstanding Paragraph 19.1 above,
an assignment to a wholly-owned United States subsidiary of LICENSEE will not
require the consent of TomoTherapy or the payment of an Assignment Fee.   20.  
LATE PAYMENTS       In the event that royalty payments, fees, or other monies
owed to TomoTherapy are not received by TomoTherapy when due, LICENSEE will pay
to TomoTherapy interest at a rate of ten percent (10%) simple interest per
annum. Such interest will be calculated from the date payment was due until
actually received by TomoTherapy. Such accrual of interest will be in addition
to, and not in lieu of, enforcement of any other rights of TomoTherapy due to
such late payment. LICENSEE will pay any reasonable costs incurred by
TomoTherapy in collecting late payments.   21.   NOTICES   21.1   Any notice or
payment required to be given to either Party will be deemed to have been
properly given and to be effective:

26



--------------------------------------------------------------------------------



 



  21.1.1   on the date of delivery if delivered in person; or     21.1.2   on
the date of mailing if mailed by first-class certified mail, postage paid; or  
  21.1.3   on the date of mailing if mailed by any global express carrier
service that requires the recipient to sign the documents demonstrating the
delivery of such notice of payment;

to the respective addresses given below, or to another address as designated in
writing by the Party changing its address.

     
In the case of LICENSEE:
  Advanced Acceleration, Inc.
 
  1240 Deming Way
 
  Madison, WI 53717
 
  Attention: General Manager
 
   
In the case of TomoTherapy:
  TomoTherapy Incorporated
 
  1240 Deming Way
 
  Madison, WI 53717
 
  Attention: Chief Executive Officer

22.   GOVERNING LAWS; VENUE; ATTORNEYS FEES   22.1   The Parties will attempt to
jointly and promptly resolve any disputes arising from this Agreement. If the
Parties are unable to resolve a dispute within a reasonable time from one
Party’s written notice to the other that dispute resolution has begun, then
either Party may commence proceedings in a court of competent jurisdiction.  
22.2   THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that would
direct the application of the laws of another jurisdiction, but the scope and
validity of any patent or patent application will be governed by the applicable
laws of the country of such patent or patent application.   23.   PATENT MARKING

27



--------------------------------------------------------------------------------



 



    LICENSEE will mark all Licensed Products and their containers that are made,
used, Sold, or otherwise disposed of under this Agreement in accordance with
applicable patent marking laws.   24.   GOVERNMENT APPROVAL OR REGISTRATION    
  If this Agreement or any associated transaction is required by the law of any
nation to be either approved, permitted, or registered with any governmental
agency, LICENSEE will assume all legal obligations to do so. LICENSEE will
notify TomoTherapy if LICENSEE becomes aware that this Agreement is subject to a
United States or foreign government reporting, permitting, or approval
requirement. LICENSEE will make all necessary filings and pay all costs
including fees, penalties, and all other out-of-pocket costs associated with
such reporting, permitting, or approval process, unless otherwise specified in
this Agreement.   25.   COMPLIANCE WITH LAWS   25.1   LICENSEE will comply with
all applicable international, national, state, regional and local laws and
regulations in performing its obligations hereunder and in its use, manufacture,
Sale, or import of the Licensed Products, Licensed Services, or practice of the
Licensed Method.   25.2   LICENSEE will comply with all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data and the provision of Licensed Services to foreign countries,
including, without limitation, the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulations (EAR).   25.3   LICENSEE will
manufacture Licensed Products and practice the Licensed Method in compliance
with applicable government importation laws and regulations of a particular
country for Licensed Products made outside the particular country in which such
Licensed Products are used or Sold.

28



--------------------------------------------------------------------------------



 



25.4   TomoTherapy will provide reasonable assistance to LICENSEE, at LICENSEE‘s
expense, in completing any applications or seeking any approvals of the type
described in this Article 25.   26.   FORCE MAJEURE   26.1   Except for
LICENSEE‘s obligation to make any payments to TomoTherapy hereunder, the Parties
will not be responsible for any failure to perform due to the occurrence of any
events beyond their reasonable control which render their performance impossible
or onerous, including, but not limited to: accidents (environmental, toxic
spill, etc.); acts of God; biological or nuclear incidents; casualties;
earthquakes; fires; floods; governmental acts, orders or restrictions; inability
to obtain suitable and sufficient labor, transportation, fuel and materials;
local, national, or state emergency; power failure and power outages; acts of
terrorism; strike; and war.   26.2   Either Party to this Agreement, however,
will have the right to terminate this Agreement upon thirty (30) days’ prior
written notice if either Party is unable to fulfill its obligations under this
Agreement due to any of the causes mentioned in Paragraph 26.1, where such
identified cause has prevented the performance of its obligations for a
consecutive period of one (1) year   26.3   In the event that an event described
in Paragraph 26.1 occurs, the Parties agree that any time-sensitive obligations,
including, without limitation, the Performance Obligations set forth in
Exhibit E and the payment of minimum annual royalties set forth in Exhibit C,
shall be tolled for a mutually agreed upon time, taking into account the nature
of the occurrence, but in no event, for a time period shorter than the duration
of the event giving rise to such tolling.   27.   UNITED STATES PREFERENCE      
LICENSEE agrees that any Licensed Products embodying the Invention or produced
through the use thereof will be manufactured substantially in the United States.
  28.   PROPRIETARY INFORMATION

29



--------------------------------------------------------------------------------



 



    Other than as specified hereunder, the terms of this Agreement shall be
considered proprietary information (“Proprietary Information”). TomoTherapy
shall not disclose the royalties paid, royalty reports, or development reports
submitted by LICENSEE, or any of the information contained in those reports,
without LICENSEE‘s prior written consent, except that TomoTherapy may disclose
all such information to LLNS in accordance with its obligations under the
Underlying License. Either party may disclose the terms of this Agreement to the
extent required by law, including but not limited to any applicable securities
laws and regulations.   29.   MISCELLANEOUS   29.1   The headings of the several
sections are inserted for convenience of reference only and are not intended to
affect the meaning or interpretation of this Agreement.   29.2   No amendment or
modification of this Agreement will be valid or binding upon the Parties unless
made in writing and signed on behalf of each Party.   29.3   This Agreement with
the attached Exhibits A, B, C, D and E embodies the entire understanding of the
Parties and supersedes all previous communications, representations, or
understandings, whether oral or written, between the Parties relating to the
subject matter hereof.   29.4   If any of the provisions contained in this
Agreement are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement will be construed as if such invalid or illegal or
unenforceable provisions had never been contained herein.   29.5   No provisions
of this Agreement are intended or will be construed to confer upon or give to
any person or entity other than TomoTherapy and LICENSEE any rights, remedies,
or other benefits under, or by reason of, this Agreement.   29.6   In performing
their respective duties under this Agreement, each of the Parties will be
operating as an independent contractor. Nothing contained herein will in any way
constitute any association, partnership, or joint venture between the Parties
hereto, or be

30



--------------------------------------------------------------------------------



 



construed to evidence the intention of the Parties to establish any such
relationship. Neither Party will have the power to bind the other Party or incur
obligations on the other Party’s behalf without the other Party’s prior written
consent.
     In witness whereof, both TomoTherapy and LICENSEE have executed this
Agreement, in duplicate originals, by their respective officers hereunto duly
authorized, on the date and year hereinafter written.

                      TOMOTHERAPY INCORPORATED       COMPACT PARTICLE
ACCELERATION CORPORATION    
 
                   
By:
  /s/ Frederick A. Robertson       By:   /s/ Shawn Guse    
 
                   
 
  (Signature)           (Signature)    
 
                   
Name:
  Frederick A. Robertson       Name:   Shawn Guse    
 
                   
 
                   
Title:
  CEO       Title:   General Manager    
 
                   
 
                    Date signed: April 25, 2008       Date signed: April 25,
2008    

31



--------------------------------------------------------------------------------



 



EXHIBIT A — LICENSED PATENTS
CATEGORY 1 PATENTS
UNITED STATES PATENTS:

                          Invention                     Disclosure   Patent    
      Filing   Issue Number   Number   Title   Inventors   Date   Date
IL-9938
    6,331,194     Process for Manufacturing Hollow Fused-Silica Insulator
Cylinder   Stephen E. Sampayan, Michael L. Krogh, Steven C. Davis   07/08/97  
12/18/01
 
                       
IL-10368
    7,173,385     Compact Accelerator   George J. Caporaso, Stephen E. Sampayan,
Hugh C. Kirbie   01/14/05   02/06/07

UNITED STATES PATENT APPLICATIONS:

                  Invention   Patent             Disclosure   Application      
      Number   Number   Title   Inventors   Filing Date
IL-11372
  11/586,377   Single Pulse Traveling Wave Accelerator   George J. Caporaso,
Scott D. Nelson   10/24/06
 
               
IL-11425
  11/450,429   Bi-polar Pulse Forming Line   Mark A. Rhodes   06/09/06
 
               
IL-11482
  11/586,468   Method of Controlling the Spatial Distribution of Large Electric
Fields at Conductor Insulator Junctions   James Sullivan, George Caporaso,
Stephen Sampayan, David M. Sanders   10/24/06
 
               
IL-11514
  11/599,797   Castable Dielectric Wall Accelerator   David M. Sanders, Stephen
Sampayan Non-LLNL: H.M. Stoller, Kirk Slenes   11/14/06
 
               
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]

PROVISIONAL PATENT APPLICATIONS:
[ * ]

32



--------------------------------------------------------------------------------



 



FOREIGN PATENT APPLICATIONS:

                  Invention                 Disclosure   International          
  Number   Serial Number   Title   Inventors   Filing Date
IL-10368
  PCT/US05/01548   Improved Compact Accelerator   George J. Caporaso, Stephen E.
Sampayan, Hugh C. Kirbie   01/18/05
 
               
IL-10368
  05722455.2 EP   Improved Compact Accelerator   George J. Caporaso, Stephen E.
Sampayan, Hugh C. Kirbie   01/18/05
 
               
IL-10368
  2006-549689 JP   Improved Compact Accelerator   George J. Caporaso, Stephen E.
Sampayan, Hugh C. Kirbie   01/18/05
 
               
IL-10368
  2550552 CA   Improved Compact Accelerator   George J. Caporaso, Stephen E.
Sampayan, Hugh C. Kirbie   01/18/05
 
               
IL-11372
  PCT/US06/41548   Sequentially Pulsed Traveling Wave Accelerator   George J.
Caporaso,
Scott D. Nelson   10/24/06
 
               
IL-11482
  PCT/US06/41814   Optically-Initiated Silicon Carbide High Voltage Switch  
James Sullivan,
George Caporaso,
Stephen Sampayan,
David Sanders   10/24/06
 
               
IL-11514
  PCT/US06/44297   Castable Dielectric Wall Accelerator   David M. Sanders  
11/14/06
 
               
IL-11585
  PCT/US07/21380   Compact Accelerator for Medical Therapy   George J. Caporaso,
Stephen E. Sampayan,
Yu-Jiuan Chen,
Steven A. Hawkins,
Arthur Carl Paul   10/05/07
 
               
IL-11585
  96139662 TW   Compact Accelerator for Medical Therapy   George J. Caporaso,
Stephen E. Sampayan,
Yu-Jiuan Chen,
Steven A. Hawkins,
Arthur Carl Paul   10/05/07

The following Records of Inventions (ROIs) are to be included as Category 1
Patents upon filing of the associated patent application with the USPTO.
INVENTION DISCLOSURES
[ * ]
CATEGORY 2 PATENTS
NONE CURRENTLY

33



--------------------------------------------------------------------------------



 



CATEGORY 3 PATENTS
NONE CURRENTLY

34



--------------------------------------------------------------------------------



 



EXHIBIT B — RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS

     
B.1
  Rights Granted
 
   
B.1.1
  Subject to the limitations set forth in this Agreement, TomoTherapy hereby
grants to LICENSEE an exclusive, nontransferable (other than in accordance with
the terms and conditions contained herein), royalty-bearing, license under
Patent Rights (a) to make, use, Sell, offer for Sale, and import or export,
subject to compliance with Article 25, Licensed Products and Licensed Services
in the Current Field of Use; and (b) to practice Licensed Methods in the Current
Field of Use.
 
   
B.1.2
  “Current Field of Use” means Particle and Radiotherapy.

  B.1.2.1   To maintain exclusivity in the Current Field of Use, LICENSEE will
have to submit a commercialization plan for each particle therapy application
(e.g., carbon-12, heavy ion particle, etc.) even if the plan simply involves
sublicensing. The first of these commercialization plans beyond proton therapy
will be required [ * ] years after First Commercial Acceptance. If LICENSEE
fails to submit a commercialization plan for any particle therapy application
within the required [ * ] years after First Commercial Acceptance, the Current
Field of Use would be reduced to Proton and Radiotherapy.     B.1.2.2   LICENSEE
shall have an option to negotiate to expand the Current Field of Use to include
the Commercial DWA Field of Use, provided that LICENSEE submits a separate or
supplemental commercialization plan for this broader field within three years of
the Effective Date of this Agreement.     B.1.2.3   LICENSEE shall have an
option to negotiate to expand the Current Field of Use to include the National
Defense DWA Field of Use, provided that LICENSEE submits a separate or
supplemental commercialization plan for this field of use within three years of
the Effective Date of this Agreement.     B.1.2.4   All fields of use set forth
in B.1.2.1 through B.1.2.3 above will be exclusive as long as LICENSEE submits
an acceptable commercialization plan for that field

35



--------------------------------------------------------------------------------



 



in a timely manner, meets all Performance Obligations and otherwise complies
with the terms and conditions of this Agreement, subject always to LLNS granting
such rights first to TomoTherapy through the Underlying License and the terms
and conditions set out from time to time in the Underlying License.
Notwithstanding the foregoing, any grant of an exclusive sublicense for the
National Defense DWA Field of Use shall be exclusive only until [ * ] or [ * ]
years after Commercial Acceptance of a Licensed Product in that field, whichever
occurs first.

B.2   Sublicensing Rights

TomoTherapy also grants to LICENSEE the right to issue sublicenses of the rights
granted to it in Paragraph B.1. above to Affiliates, Joint Ventures, and third
parties (“sublicensees”) in the relevant fields of use, having rights no greater
than those granted to LICENSEE by TomoTherapy and to TomoTherapy by LLNS,
provided that, at the time of sublicensing, LICENSEE retains exclusive rights in
the relevant Field of Use for the Licensed Patents, Licensed Services, or
Licensed Methods that are the subject of such sublicense. For the avoidance of
doubt, Affiliates and Joint Ventures shall have no licenses under the Patent
Rights unless such Affiliates and Joint Ventures are granted a sublicense.
B. 3 Rights Excluded
Rights that are not specifically granted elsewhere in this Agreement are
specifically excluded from the License.

B.4   Future Rights

B.4.1   LICENSEE may make a written request to TomoTherapy to add some Category
2 Patents to this License, and TomoTherapy agrees to amend Exhibit A of this
License accordingly provided that LICENSEE pays any additional fees if required,
as provided in Paragraph 12.1.2 of this Agreement, and provided further that
LLNS agrees to amend the Underlying License accordingly.

36



--------------------------------------------------------------------------------



 



B.4.2   LICENSEE may make a written request to TomoTherapy to add Category 3
Patents to this Agreement for no additional license fees, and TomoTherapy agrees
to amend Exhibit A of this Sublicense accordingly, provided that LICENSEE pays
patenting costs in accordance with Article 12 of this License, and provided
further that LLNS agrees to amend the Underlying License accordingly. To the
extent that copyrightable material maybe needed to successfully commercialize
the Invention, such copyrights will be included in Exhibit A.   B.4.3   At the
conclusion of the CRADA, either through termination or six (6) months after
completion, LICENSEE will have the opportunity to review all inventions
generated during the course of the CRADA, to decide which inventions are needed
to commercialize the Invention, and to seek amendment to Exhibit A to include
such inventions, at which time all the future rights identified in this
Section B.4 would have been listed in Exhibit A, subject to LLNS’ agreement to
amend the Underlying License accordingly Other Future Rights beyond those
discussed herein must be negotiated in a separate Agreement.

B.5   Performance Obligations

B.5.1   LICENSEE will develop with TomoTherapy by the completion of the DWA
subscale prototype, and in consultation with LLNS, a more detailed schedule
(Exhibit D “SCHEDULE”) that provides dates for each of the following
obligations. To maintain exclusivity, specific dates must be mutually agreed to
by TomoTherapy and LICENSEE and LLNS by the later of [ * ] or that date when the
DWA subscale prototype is completed (“DWA Subscale Completion”). This Agreement
must be amended with the SCHEDULE within sixty (60) days of the DWA Subscale
Completion. It is expected that the SCHEDULE will be updated at least once
annually using a form provided in the SCHEDULE during the course of the CRADA as
new information is developed. Both parties signing the updated SCHEDULE form
will be considered an amendment to the SCHEDULE.

  B.5.1.1   A [ * ] milestone that is related to the full-scale development of
the DWA

37



--------------------------------------------------------------------------------



 



  B.5.1.2   The estimated time after the successful testing of the full-scale
DWA when the first therapy system incorporating the DWA will be installed at a
location to be determined by the Parties.     B.5.1.3   The date when LICENSEE
will submit the required Federal Drug Administration (“FDA”)
notification/application     B.5.1.4   The date when LICENSEE will achieve First
Commercial Acceptance, estimated to be one year after FDA approval   B.5.1.5   A
mutually-agreed process to jointly amend the SCHEDULE

    B.5.2   LICENSEE will hire or contract with the people it believes to be
reasonably necessary to commercialize the DWA technology within [ * ] days of
the DWA Subscale Completion.     B.5.3   LICENSEE will negotiate in good faith
with TomoTherapy, and in consultation with LLNS, to locate the first prototype
system at a facility.     B.5.4   LICENSEE will achieve cumulative commercial
acceptances of [ * ] units of proton therapy systems three years after First
Commercial Acceptance, subject to Paragraph 5.6 below.     B.5.5   Other
performance obligations for applications beyond proton therapy based on
LICENSEE‘s commercialization plan pursuant to Paragraphs B.1.2.1.     B.5.6  
The sales requirements specified above may, by mutual written consent of
LICENSEE and TomoTherapy, be amended and/or extended at the written request of
LICENSEE to TomoTherapy, based upon legitimate business reasons specified in
reasonable detail in such written request, subject to agreement with LLNS.
TomoTherapy shall not unreasonably withhold, condition, or delay their consent
to an amendment or extension provided that LICENSEE can provide a good business
reason for the delay. Any delay beyond the reasonable control of LICENSEE will
be deemed reasonable cause for amendment or extension of a Performance
Obligation. Any delay resulting in an extension of the First Commercial
Acceptance shall be accompanied by a corresponding extension of payments
required of LICENSEE, including payments for milestones, earned royalties, and
minimum royalties.

38



--------------------------------------------------------------------------------



 



B.5.7   Pursuant to Paragraph 7.1, the first progress report will be due on
February 28, 2009.   B.5.8   LICENSEE will proceed commercially diligently to
develop, file relevant regulatory applications for and attempt to obtain
relevant regulatory commercialization approvals with respect to the
manufacturing, marketing, and sale of Licensed Products.   B.5.9   LICENSEE will
submit a commercialization plan for applications beyond proton therapy, as
provided in Paragraphs B.1.2.1 through B.1.2.3.

39



--------------------------------------------------------------------------------



 



EXHIBIT C — FEES AND ROYALTIES

C.   1 Milestone Payments

C.1.1   As partial consideration for this Agreement, LICENSEE will pay Milestone
Payments for the Particle and Radiotherapy Field of Use based on the following
schedule of events:

  C.1.1.1   [ * ] within thirty (30) days of the date on which the parties and
LLNS all agree they have completed a working sub-scale prototype of the DWA.    
C.1.1.2   [ * ] within thirty (30) days of the date on which the parties and
LLNS all agree they have completed a working SiC or comparable switching
prototype (which may be completed with the sub-scale prototype).     C.1.1.3   [
* ] within thirty (30) days of the date on which the parties and LLNS all agree
they have completed a working full-scale prototype of the DWA.

C.1.2   As partial consideration for this Agreement, LICENSEE will pay Milestone
Payments for other Fields of Use in amounts and at times to be agreed to by
parties when those additional Fields of Use are granted, except that, at a
minimum, in order to receive rights to the National Security DWA Field of Use,
LICENSEE agrees to grant LLNS common stock in LICENSEE at a fair market value at
the time of the grant of $ [ * ], such grant to be made within thirty (30) days
of the date on which the parties mutually agree they have completed a working
full-scale prototype of a DWA for national security applications.

C.1.3.   The Milestone Payments will not be credited against any other royalty
or fee due from LICENSEE to TomoTherapy.

C.2 Earned Royalties

C.2.1   Earned Royalties on Licensed Products. In addition to the Milestone
Payments, LICENSEE will pay TomoTherapy an earned royalty of [ * ]% on Net Sales
of Licensed Products in the Particle and Radiotherapy Field of Use (or the
Medical Field of Use should the Current Field of Use be expanded as set forth in
Article B.1.2.2. above). LICENSEE will pay TomoTherapy an earned royalty of [ *
]% on Net Sales of Licensed

40



--------------------------------------------------------------------------------



 



Products in all other Fields of Use. Payments of earned royalties will be in
accordance with the requirements of Article 5 (FEES, ROYALTIES AND PAYMENTS) and
Article 7 (PROGRESS AND ROYALTY REPORTS) of this Agreement.

C.2.2   Earned Royalties on Licensed Services. In addition to the Milestone
Payments, LICENSEE will pay TomoTherapy an earned royalty of [ * ]% on Net Sales
of Licensed Services in the Particle and Radiotherapy Field of Use (or the
Medical Field of Use should the Current Field of Use be expanded as set forth in
Article B.1.2.2. above). LICENSEE will pay TomoTherapy an earned royalty of [ *
]% on Net Sales of Licensed Services in all other Fields of Use. Payments of
earned royalties will be in accordance with the requirements of Article 5 (FEES,
ROYALTIES AND PAYMENTS) and Article 7 (PROGRESS AND ROYALTY REPORTS) of this
Agreement.

C.2.3   In the event that LICENSEE grants sublicenses, LICENSEE will pay to
TomoTherapy earned royalties from such sublicensing in accordance with the terms
and conditions in this Agreement.

C.3   Minimum Annual Royalties for Particle and Radiotherapy Field of Use

C.3.1   Subject to the terms and conditions of this Agreement, LICENSEE will pay
to TomoTherapy a minimum annual royalty for the Particle and Radiotherapy Field
of Use according to the requirements of Article 5 and the schedule below. The
minimum annual royalty paid to TomoTherapy during a calendar year will be
credited against the earned royalty due and owing for the calendar year in which
the minimum payment was made.

          Calendar year   Minimum annual royalty   Due date
2009
  $[ * ]   February 28, 2009
2010
  $[ * ]   February 28, 2010
2011
  $[ * ]   February 28, 2011
2012
[ * ]
  $[ * ]   February 28, 2012
2013
  $[ * ]   February 28, 2013
2014
  $[ * ]   February 28, 2014
2015
  $[ * ]   February 28, 2015
2016
  $[ * ]   February 28, 2016
2017
  $[ * ]   February 28, 2017 and every February 28 thereafter for the life of
this Agreement

41



--------------------------------------------------------------------------------



 



C.3.2   The dates for First Commercial Acceptance and beyond, and the
corresponding minimum annual royalties starting with $[ * ], may be modified
pursuant to Exhibit E (SCHEDULE). If the First Commercial Acceptance is modified
to a later year, then the minimum annual royalty for the original year that had
the First Commercial Acceptance would be $[ * ] more than that of the year
immediately preceding the original year that had the First Commercial
Acceptance. For example, if the First Commercial Acceptance has been modified to
2013, then the $[ * ] minimum annual royalty would start in 2013, and 2012 will
have a minimum annual royalty of $[ * ] ($[ * ] more than the 2011 minimum
annual royalty).

C.4   Minimum Annual Royalties for Other Fields of Use

Subject to the terms and conditions of this Agreement, LICENSEE will pay to
TomoTherapy a minimum annual royalty for other fields of use according to a
schedule to be agreed to by the Parties at the time of the grant of one or more
of those fields of use.

C.5   Assignment Fee

Except as provided in Paragraph 19.2, LICENSEE will pay TomoTherapy an
Assignment Fee of $ [ * ] as per Article 19 (ASSIGNABILITY) prior to such
assignment being approved by TomoTherapy.

42



--------------------------------------------------------------------------------



 



EXHIBIT D — SCHEDULE
Pursuant to Paragraph B.5.1 of Exhibit B (RIGHTS GRANTED AND PERFORMANCE
OBLIGATIONS), LICENSEE will develop with TomoTherapy by DWA Subscale completion
a more detailed schedule (“SCHEDULE”) that provides for the following, each of
which shall be a Performance Obligation and each of which is also subject to
agreement by LLNS per the Underlying License.

D.1 Milestones  

          Reference   Milestone   Date
    B.5.1.1
  A [ * ] milestone related to DWA full-scale development   [ * ]
 
       
B.5.1.2
  Installation of the first therapy system incorporating the DWA at the location
to be determined by both Parties   [ * ]
 
       
B.5.1.3
  Submission of required FDA notification/application   [ * ]
 
       
B.5.1.4
  First Commercial Acceptance   [ * ]

D.2   Amendment Process (Reference B.5.1.5)   D.2.1   Periodic reviews of the
development of both the DWA and the proton therapy system will be conducted by
Parties and LLNS.   D.2.2   The Parties and LLNS will review and update this
schedule during the course of the CRADA at least once annually by September 30
and amend this Agreement accordingly.   D.2.3   By the termination or completion
of the CRADA, dates must be furnished, mutually agreed to by the Parties and
LLNS, and entered into this License Schedule.

43